Citation Nr: 1719577	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to November 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is of record.  


FINDING OF FACT

Obstructive sleep apnea was not shown in service or for several years thereafter, and the most probative evidence indicates that the Veteran's obstructive sleep apnea is not related to service or caused or aggravated by his service-connected COPD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.     The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record.  The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may       be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes        that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further,     a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level       of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf    be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert       v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for obstructive sleep apnea, which he asserts had its onset during service, or alternatively, was caused or aggravated by his service-connected COPD.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with obstructive sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or his service-connected COPD.

The Veteran's service treatment records include a May 2006 post traumatic stress disorder (PTSD) screen where the Veteran marked "a little" as to whether he had trouble falling or staying asleep.  Also included is his report, on a May 2006 post-deployment health assessment, that he still felt tired after sleeping.  Further in February 2007, he complained of chronic sleep problems with daytime fatigue      and in a July 2007 health assessment, he reported 1 day in 30 of inadequate sleep.  However, the Veteran's service treatment records do not document a diagnosis of sleep apnea.

Private treatment records include a two-part sleep study conducted in July 2009      and September 2009 where the Veteran was first diagnosed with mild obstructive sleep apnea, approximately 2 years after separation from service. Thus, there is no competent evidence of obstructive sleep apnea during service or within one year following discharge from service.  Accordingly, competent evidence linking the current obstructive sleep apnea with service or a service-connected disability is required to establish service connection.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

On a January 2013 VA examination addressing the Veteran's sleep apnea, the examiner relevantly noted that there was no mention of obstructive sleep apnea complaints in the service treatment records, such as heroic snoring, observed       apneic episodes, or wakening while gasping for breath.  Further, he examiner stated that     the Veteran's in-service complaints of disturbed sleep or feeling tired after sleeping were evaluated by mental health in February 2007 and they noted the   chronic sleep problems and daytime fatigue were associated with marital, family,   and post-deployment stressors. A subsequent July 2007 health assessment noted ongoing sleep disturbances associated with stressors, anxiety, and PTSD symptoms.  In addition, the 2013 examiner noted that the Veteran's weight over his last 6 months    of active duty was 197 pounds as of June 2007 and 205 pounds at his October 2007 VA examination.  Per VA treatment records in December 2008, the Veteran was found to have elevated lipids and in a May 2009 lipid follow-up, the Veteran was noted to have lost 22 pounds; his weight on that date was 213 pounds. The examiner concluded that this meant that over the past 6 months, the Veteran's weight had reached 235 pounds.  Moreover, the examiner remarked that it was at the May 2009 encounter where, for the first time, the Veteran reported that his wife had witnessed apneic episodes and snoring.  

Based on this evidence, the January 2013 examiner opined that it was less likely as not that the Veteran's diagnosed sleep apnea developed in service or was otherwise causally related to service, to include his sleep-related complaints therein.  The examiner reasoned that the onset of the Veteran's obstructive sleep apnea was between December 2008 and May 2009 and caused by the Veteran's rapid weight gain over this time period.  Further, the examiner stated that the medical literature is very clear that obesity is the number one risk factor for obstructive sleep apnea and a 10 percent weight gain is associated with a 6-fold increased incidence of obstructive sleep apnea development.  In this case, the examiner continued, the Veteran's weight gain over a 6 month time frame (December 2008 to May 2009) increased by over 10 percent (when he reached a weight of 235 pounds) and           this weight gain caused the obstructive sleep apnea development. The examiner stated that it is common lay and medical knowledge that sleep disturbances            are routinely associated with mental health issues such as stress and anxiety. Finally, the examiner concluded, the weight of the medical evidence indicated     that the Veteran's sleep disturbances during active duty from 2005 to 2007 were temporarily and causatively related to ongoing deployment, marriage, and family stressors with anxiety and were not due to, or the result of, obstructive sleep apnea.  

As this opinion was provided following a thorough review of the claims file, and included a detailed rationale that cited to medical literature, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake,         22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

Turning to the claim for service connection on a secondary basis, an additional opinion was obtained in July 2016 to address the Veteran's contention that his obstructive sleep apnea is related to his service-connected COPD. The 2016 examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of his service-connected COPD because COPD is not known to cause obstructive sleep apnea, even though they are commonly found to coexist.      The 2016 examiner also opined that the Veteran's obstructive sleep apnea was not aggravated beyond its normal progression by his service-connected COPD because    to date, the current evidence-based medical literature does not show aggravation of obstructive sleep apnea by COPD, even though they are commonly known to coexist in an overlap syndrome.  The 2016 examiner was not able to provide a baseline level           of severity of the Veteran's obstructive sleep apnea because medical evidence was    not sufficient to support a determination of a baseline level of severity.  As this opinion was provided following a thorough review of the claims file, and included       a detailed rationale that cited to medical literature, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  There is no medical opinion to the contrary.

The Board notes that in October 2016, the Veteran submitted a statement from           his wife stating that they have been married since October 1998, which covers the Veteran's last 9 years of service. She stated that during that time he has consistently shown signs of sleep apnea.  She stated she would wake him up several times per week either for snoring too loudly or for periods of not breathing.  She stated she also witnessed him not looking fully rested, falling asleep in the afternoon and waking up with a headache.  However, there is no indication that the Veteran's wife has medical training such that she is competent to diagnose sleep apnea, a condition that requires medical testing and expertise to diagnose.  Thus, her assertion that the Veteran suffered from sleep apnea during service is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide medical diagnosis). Moreover, despite the Veteran being seen in service for sleep complaints, there was no mention by the Veteran at those times that his wife had observed snoring or apneic episodes.  Such assertion was not mentioned to medical providers until May 2009.  As such, the Board 
does not find his wife's statement persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board also notes the Veteran's reports of his sleep problems starting while stationed in Germany, stating that medical documentation of which is not available; receiving "hallway consultations" for his sleep apnea, which he also stated was   not documented; and that his doctors in service initially started a conservative treatment for sleep apnea, but by the time they decided to pursue more aggressive treatment measures, he separated from service.  However, the Board finds such assertions are not persuasive when considered with the other evidence of record.    In this regard, the Board notes that on his initial application, the Veteran filed a claim for service connection for 13 conditions, but not sleep apnea.  The Board finds it unlikely that he would not have claimed such condition had he been     given "hallway consultations" for sleep apnea and that he was being provided conservative treatment for such condition during service with more aggressive treatment to be provided after he separated from service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of   an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, it was not until the May 2009 VA treatment visit that he reported his wife's complaints of him snoring and having apneic episodes.  At that time, although he reported a 20 year history for a different condition, he did not indicate a long history of snoring or apneic episodes.  Thus, the Board does not find the Veteran's assertions concerning symptoms and conservative treatment of sleep apnea in service to be persuasive.  See Buchanan, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board further acknowledges that the Veteran reportedly served as a physical medical craftsman in service, and therefore has at least some basic medical training.  However, there is no indication that he has a medical degree.  The Board finds the opinion of the 2013 and 2016 VA examiners, both medical doctors, to be significantly 
more probative than the Veteran's assertions as to the etiology of his current obstructive sleep apnea.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

In sum, the preponderance of the competent, credible, and probative evidence  indicates that obstructive sleep apnea was not shown in service, and the most  probative evidence of record is against a finding that the Veteran's current    obstructive sleep apnea is related to service or caused or aggravated by his          service-connected COPD.  Accordingly, the claim for service connection for obstructive sleep apnea is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert,       1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


